BRYSON, Circuit Judge.

ORDER

Michael Anthony Wood moves for reconsideration of the court’s December 18, 2003 order requiring him to pay the filing fee in 03-5017. The United States has not responded. We consider whether 03-5026 should be dismissed as untimely.
Wood appealed the decision of the United States Court of Federal Claims dismissing his complaint as barred by the statute of limitations. The trial court entered judgment on September 6, 2002. Wood filed two notices of appeal, the first on October 22, 2002 and the second on November 13, 2002. The court docketed the appeals as 03-5017 and 03-5026. Wood has paid the fee in 03-5026.
Wood argues that he “has only one appeal pending” but “is being forced to pay for two appeals.” However, because Wood filed a notice of appeal in 03-5017, he must pay the filing fee for that appeal. We note that the custodian of prison accounts has forwarded an initial partial payment.
The notice of appeal in 03-5026 was filed more than 60 days after the trial court entered judgment and thus is untimely. The time limits of Rule 4 are jurisdictional. See Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61, 103 S.Ct. 400, 74 L.Edüd 225 (1982) (“It is well settled that the requirement of a timely notice of appeal is ‘mandatory and jurisdictional.’ ” (citation omitted)). We note, however, that Wood’s case will go forward because 03-5017 was timely.
Accordingly,
IT IS ORDERED THAT:
(1) Wood’s motion for reconsideration is denied.
(2) 03-5026 is dismissed. The revised official caption for 03-5017 is reflected above.
(3) Each side shall bear its own costs for 03-5026.